Exhibit 10.1

 

COLLATERAL TRUST AGREEMENT

 

dated as of September 10, 2015

 

among

 

HALCÓN RESOURCES CORPORATION,

as the Company,

 

the Guarantors from time to time party hereto,

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee under the Indenture,

 

the other Third Lien Representatives from time to time party hereto

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Rules of Interpretation

9

 

 

 

ARTICLE 2

THE TRUST ESTATE

 

 

 

 

Section 2.1

Declaration of Trust

10

Section 2.2

Collateral Shared Equally and Ratably

11

Section 2.3

Similar Collateral and Agreements

11

 

 

 

ARTICLE 3

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

 

 

 

Section 3.1

Appointment and Undertaking of the Collateral Trustee

11

Section 3.2

Release or Subordination of Liens

12

Section 3.3

Enforcement of Liens

13

Section 3.4

Application of Proceeds

13

Section 3.5

Powers of the Collateral Trustee

14

Section 3.6

Documents and Communications

15

Section 3.7

For Sole and Exclusive Benefit of Holders of Third Lien Obligations

15

Section 3.8

Additional Third Lien Debt

15

 

 

 

ARTICLE 4

OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

 

 

 

 

Section 4.1

Release of Liens on Collateral

17

Section 4.2

Delivery of Copies to Third Lien Representatives

19

Section 4.3

Collateral Trustee not Required to Serve, File or Record

19

Section 4.4

Release of Liens in Respect of Notes

20

Section 4.5

Release of Liens in Respect of any Series of Third Lien Debt other than the
Notes

20

 

 

 

ARTICLE 5

IMMUNITIES OF THE COLLATERAL TRUSTEE

 

 

 

 

Section 5.1

No Implied Duty

20

Section 5.2

Appointment of Agents and Advisors

20

Section 5.3

Other Agreements

20

Section 5.4

Solicitation of Instructions

21

Section 5.5

Limitation of Liability

21

Section 5.6

Documents in Satisfactory Form

21

Section 5.7

Entitled to Rely

21

Section 5.8

Third Lien Debt Default

22

Section 5.9

Actions by Collateral Trustee

22

Section 5.10

Security or Indemnity in favor of the Collateral Trustee

22

Section 5.11

Rights of the Collateral Trustee

22

Section 5.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

23

Section 5.13

Assumption of Rights, Not Assumption of Duties

23

 

i

--------------------------------------------------------------------------------


 

Section 5.14

No Liability for Clean Up of Hazardous Materials

24

Section 5.15

Other Relationships with the Company or Guarantors

24

 

 

 

ARTICLE 6

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

 

 

 

Section 6.1

Resignation or Removal of Collateral Trustee

24

Section 6.2

Appointment of Successor Collateral Trustee

25

Section 6.3

Succession

25

Section 6.4

Merger, Conversion or Consolidation of Collateral Trustee

25

Section 6.5

Concerning the Collateral Trustee and the Third Lien Representatives

26

 

 

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 7.1

Amendment

27

Section 7.2

Voting

28

Section 7.3

Further Assurances

29

Section 7.4

Successors and Assigns

30

Section 7.5

Delay and Waiver

30

Section 7.6

Notices

30

Section 7.7

Entire Agreement

31

Section 7.8

Compensation; Expenses

31

Section 7.9

Indemnity

32

Section 7.10

Severability

33

Section 7.11

Headings

33

Section 7.12

Obligations Secured

33

Section 7.13

Governing Law

33

Section 7.14

Consent to Jurisdiction

33

Section 7.15

Waiver of Jury Trial

34

Section 7.16

Counterparts, Electronic Signatures

35

Section 7.17

Effectiveness

35

Section 7.18

Grantors and Additional Grantors

35

Section 7.19

Insolvency

35

Section 7.20

Rights and Immunities of Third Lien Representatives

35

Section 7.21

Intercreditor Agreement

35

Section 7.22

Force Majeure

36

 

Exhibit A                                             [Form of]
Additional Third Lien Debt Certificate

Exhibit B                                             [Form of]
Collateral Trust Joinder — Additional Debt

Exhibit C                                             [Form of]
Collateral Trust Joinder — Additional Grantor

 

ii

--------------------------------------------------------------------------------


 

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of September 10, 2015 and is by and among Halcón
Resources Corporation (the “Company”), the Guarantors from time to time party
hereto, U.S. Bank National Association, as Trustee (as defined below), and U.S.
Bank National Association, as Collateral Trustee (in such capacity and together
with its successors in such capacity, the “Collateral Trustee”).

 

RECITALS

 

The Company intends to issue 13% Third Lien Senior Secured Notes due 2022 (the
“Initial Notes”) in an aggregate principal amount of up to $1,020,000,000
pursuant to an Indenture dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Indenture”) among the Company, the guarantors party thereto and U.S. Bank
National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Trustee”).

 

The Company and the Guarantors intend to secure their Obligations under the
Indenture, any future Third Lien Debt and any other Third Lien Obligations, with
Liens on all present and future Collateral to the extent that such Liens have
been provided for in the applicable Third Lien Security Documents.

 

This Agreement sets forth the terms on which each Third Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Third Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Third Lien
Security Documents, and to enforce the Third Lien Security Documents and all
interests, rights, powers and remedies of the Collateral Trustee with respect
thereto or thereunder and the proceeds thereof.

 

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

 

AGREEMENT

 

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                              Defined Terms. The following terms will
have the following meanings:

 

“Act of Third Lien Debtholders” means, as to any matter at any time, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the holders of Third Lien Debt representing the Required Third Lien Debtholders.

 

1

--------------------------------------------------------------------------------


 

“Additional Notes” has the meaning given to the term “Additional Securities” in
the Indenture as in effect on the date hereof.

 

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Third Lien Debt or their Third Lien Representative, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Third Lien Debt, for the benefit of each existing and future holder of
Priority Lien Debt and Second Lien Debt, the Priority Lien Collateral Agent, the
Second Lien Collateral Trustee and each existing and future holder of Priority
Liens and Second Liens:

 

(1)                                 that all Third Lien Obligations will be and
are secured equally and ratably by all Third Liens at any time granted by the
Company or any Guarantor to secure any Obligations in respect of such Series of
Third Lien Debt, whether or not upon property otherwise constituting collateral
for such Series of Third Lien Debt, and that all such Third Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Third
Lien Obligations equally and ratably;

 

(2)                                 that the holders of Obligations in respect
of such Series of Third Lien Debt are bound by the provisions of this Agreement,
including the provisions relating to the ranking of Third Liens and the order of
application of proceeds from the enforcement of Third Liens; and

 

(3)                                 consenting to and directing the Collateral
Trustee to perform its obligations under this Agreement and the Third Lien
Security Documents.

 

“Additional Third Lien Debt” has the meaning set forth in Section 3.8(b)(1).

 

“Additional Third Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

2

--------------------------------------------------------------------------------


 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Collateral” means all properties and assets of the Company and the Guarantors
now owned or at any time hereafter acquired in which Liens have been granted, or
purported to be granted, to the Collateral Trustee to secure any or all of the
Third Lien Obligations, and from and after the time the Collateral Trustee is
required to release its Liens pursuant to Section 3.2 upon any properties or
assets, shall exclude such properties or assets; provided that if such Liens are
required to be released as a result of the sale, transfer or other disposition
of any properties or assets of the Company or any Guarantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
Guarantor thereafter acquires or reacquires such assets or properties.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Third Lien Debt, an agreement substantially
in the form of Exhibit B, and (ii) with respect to the provisions of this
Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.

 

“Company” has the meaning set forth in the preamble.

 

“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.

 

“Credit Facilities” means one or more debt facilities, indentures or commercial
paper facilities (including, without limitation, the Credit Agreement), in each
case with banks or other financial institutions providing for revolving credit
loans, term loans, capital markets financings, private placements, receivables
financings (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit or letter of credit guarantees, in each case,
as amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Grantor” means each of and “Grantors” means, collectively, the Company and the
Guarantors and any other Person (if any) that at any time provides collateral
security for any Third Lien Obligations.

 

3

--------------------------------------------------------------------------------


 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness. When used as a verb, “Guarantee” has a correlative
meaning.

 

“Guarantor” means each Subsidiary of the Company who has Guaranteed payment of
any Third Lien Obligations, and their respective successors and assigns, in each
case until their respective Guarantee of all Third Lien Obligations is released
in accordance with the terms of the applicable Third Lien Documents.

 

“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Third Lien Document.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Third Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Third Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Guarantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.9(a).

 

“Indenture” has the meaning set forth in the recitals.

 

“Initial Notes” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case commenced by or against the Company
or any Guarantor under Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any Guarantor, any receivership or assignment for the benefit of
creditors relating to the Company or any Guarantor or any similar case or
proceeding relative to the Company or any Guarantor or its creditors, as such,
in each case whether or not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company or any
Guarantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any Guarantor
are determined and any payment or distribution is or may be made on account of
such claims.

 

4

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of May 1, 2015, among the Company, the Guarantors, the Collateral Trustee, on
behalf of itself and the holders of the Notes and any other Third Lien
Obligations, the Priority Lien Collateral Agent, the Second Lien Collateral
Trustee and the other parties from time to time party thereto, as the same may
be amended, restated, supplemented or otherwise modified or replaced from time
to time, including pursuant to that certain Priority Confirmation Joinder dated
as of the date hereof, pursuant to which the Collateral Trustee has agreed to
join the Intercreditor Agreement and be subject to the terms and conditions
thereof.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.

 

“Note Documents” means the Indenture, the Notes, the Intercreditor Agreement and
the Notes Security Documents.

 

“Notes Security Agreement” means the Third Lien Security Agreement, dated as of
the date hereof, among the Company, the Guarantors party thereto and the
Collateral Trustee, on behalf of itself and the holders of the Notes, as the
same may be amended, supplemented or otherwise modified or replaced from time to
time.

 

“Notes Security Documents” means this Agreement, each Collateral Trust Joinder,
the Notes Security Agreement and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of the holders of the Notes, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Third Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding), premium
(if any), fees, indemnifications, reimbursements, expenses and other liabilities
payable under the documentation governing any Indebtedness.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

 

5

--------------------------------------------------------------------------------


 

(a)                                 a statement that the Person making such
certificate has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate are based;

 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not such
covenant or condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Priority Lien Collateral Agent” means JPMorgan Chase Bank, N.A., as agent under
the Credit Agreement and any successor thereof in such capacity under the Credit
Agreement, or if the Credit Agreement ceases to exist, the collateral agent or
other representative of lenders or holders of Priority Lien Obligations
designated pursuant to the terms of the Priority Lien Documents pursuant to
which such Priority Lien Obligations were issued and the Intercreditor
Agreement.

 

“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement

 

“Required Third Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Third Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2.

 

“Responsible Officer”, when used with respect to the Collateral Trustee, means
any officer within the corporate trust department of the Collateral Trustee (or
any successor group of the Collateral Trustee) or any other officer of the
Collateral Trustee customarily performing functions similar to those performed
by any of the above designated officers, and also means,

 

6

--------------------------------------------------------------------------------


 

with respect to a particular corporate trust matter, any other officer to whom
such matter is referred because of his or her knowledge of and familiarity with
the particular subject.

 

“Second Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Second Lien Collateral Trustee” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Second Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Second Lien Documents” has the meaning assigned to the term “Second Lien
Documents” in the Intercreditor Agreement.

 

“Second Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Secured Debt” means Priority Lien Debt, Second Lien Debt and Third Lien Debt.

 

“Secured Debt Document” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“Series of Third Lien Debt” means, severally, the Notes and each other issue or
series of Third Lien Debt for which a single transfer register is maintained.

 

“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association or other business entity (other than a partnership) of which more
than 50% of the total voting power of Voting Stock is at the time owned or
controlled, directly or through another Subsidiary, by that Person or one or
more of the other Subsidiaries of that Person (or a combination thereof); and
(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof), or (c) as to which such Person and its Subsidiaries
are entitled to receive more than 50% of the assets of such partnership upon its
dissolution.

 

“Third Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Third Lien Security Document, at any time, upon
any property of the Company or such Grantor to secure Third Lien Obligations.

 

“Third Lien Debt” means:

 

(1)                                 the Initial Notes and Guarantees thereof;
and

 

(2)                                 any other Indebtedness (other than
intercompany indebtedness) of the Company or any Guarantor (including Additional
Notes and Guarantees thereof) that is secured equally and ratably with the Notes
by a Third Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided that in the case of any Indebtedness
referred to in clause (2) of this definition, that:

 

7

--------------------------------------------------------------------------------


 

(a)                                 on or before the date on which such
Indebtedness is incurred by the Company or any Guarantor, such Indebtedness is
designated by the Company, in an Additional Third Lien Debt Certificate executed
and delivered in accordance with Section 3.8(b), as “Third Lien Debt” for the
purposes of the Indenture and this Agreement; provided further that no such
Indebtedness may be designated as both Third Lien Debt and Priority Lien Debt or
Second Lien Debt;

 

(b)                                 other than in the case of any Additional
Notes, such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes an Additional Secured Debt Designation;

 

(c)                                  the Third Lien Representative for such
Indebtedness executes and delivers a Collateral Trust Joinder in accordance with
Section 3.8(b); and

 

(d)                                 all other requirements set forth in
Section 3.8 have been complied with;

 

provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Third Lien Document to be
incurred and secured with a Third Lien equally and ratably with all previously
existing and future Third Lien Debt.

 

“Third Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Third Lien
Document that causes, or permits holders of the applicable Series of Third Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Third Lien Debt outstanding thereunder to become immediately due and
payable.

 

“Third Lien Documents” means, collectively, the Note Documents and any
additional indenture, credit agreement or other agreement governing each other
Series of Third Lien Debt and the Third Lien Security Documents.

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof.

 

“Third Lien Representative” means:

 

(1)                                 in the case of the Notes, the Trustee; or

 

(2)                                 in the case of any other Series of Third
Lien Debt, the trustee, agent or representative of the holders of such Series of
Third Lien Debt who (A) is appointed to act for the holders of such Series of
Third Lien Debt (for purposes related to the administration of the Third Lien
Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Third Lien Debt, together with its successors
in such capacity, and (B) that has executed a Collateral Trust Joinder.

 

8

--------------------------------------------------------------------------------


 

“Third Lien Secured Parties” means the holders of Third Lien Obligations, the
Collateral Trustee and each Third Lien Representative.

 

“Third Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
the Notes Security Documents, and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any of the Third Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1.

 

“Trustee” has the meaning set forth in the recitals.

 

“Trust Estate” has the meaning set forth in Section 2.1.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

 

Section 1.2                              Rules of Interpretation.

 

(a)                                 All capitalized terms used in this Agreement
and not otherwise defined herein have the meanings assigned to them in the
Indenture.

 

(b)                                 Unless otherwise indicated, any reference to
any agreement or instrument will be deemed to include a reference to that
agreement or instrument as assigned, amended, supplemented, amended and
restated, or otherwise modified and in effect from time to time or replaced in
accordance with the terms of this Agreement.

 

(c)                                  The use in this Agreement or any of the
other Third Lien Security Documents, the word “include” or “including,” when
following any general statement, term or matter, will not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but will be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The word “will” shall be construed to
have the same meaning and effect as the word “shall.”

 

(d)                                 References to “Sections,” “clauses,”
“recitals” and the “preamble” will be to Sections, clauses, recitals and the
preamble, respectively, of this Agreement unless otherwise specifically
provided. References to “Articles” will be to Articles of this Agreement unless
otherwise specifically provided. References to “Exhibits” and “Schedules” will
be to Exhibits and Schedules, respectively, to this Agreement unless otherwise
specifically provided.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, any references contained herein to any section, clause,
paragraph, definition or other provision of the Indenture (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
made in accordance with the Indenture. Unless otherwise set forth herein,
references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter of credit and the face amount
of any outstanding letter of credit (whether or not such amount is, at the time
of determination, drawn or available to be drawn).

 

This Agreement and the other Third Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Third Lien Security Documents.

 

ARTICLE 2
THE TRUST ESTATE

 

Section 2.1                              Declaration of Trust.

 

To secure the payment of the Third Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Third Lien Secured Parties,
on all of such Grantor’s right, title and interest in, to and under all
Collateral and on all Liens now or hereafter granted to the Collateral Trustee
by each Grantor under any Third Lien Security Document for the benefit of the
Third Lien Secured Parties, together with all of the Collateral Trustee’s right,
title and interest in, to and under the Third Lien Security Documents, and all
interests, rights, powers and remedies of the Collateral Trustee thereunder or
in respect thereof and all cash and non-cash proceeds thereof (collectively, the
“Trust Estate”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Third Lien Secured Parties as security for the payment of all
present and future Third Lien Obligations.

 

Notwithstanding the foregoing, if at any time:

 

(1)                                 all Liens securing the Third Lien
Obligations have been released as provided in Section 4.1;

 

(2)                                 the Collateral Trustee holds no other
property in trust as part of the Trust Estate;

 

(3)                                 no monetary obligation (other than
indemnification and other contingent obligations not then due and payable and
letters of credit that have been cash

 

10

--------------------------------------------------------------------------------


 

collateralized at the lower of (A) 105% of the aggregate undrawn amount and
(B) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Third Lien Documents) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its co-trustees
or agents (whether in an individual or representative capacity); and

 

(4)                                 the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that all Third Liens of the Collateral
Trustee have been released in compliance with all applicable provisions of the
Third Lien Documents and that the Grantors are not required by any Third Lien
Document to grant any Third Lien upon any property, then the Trust Estate
arising hereunder will terminate, except that all provisions set forth in
Sections 7.8 and 7.9 that are enforceable by the Collateral Trustee or any of
its co-trustees or agents (whether in an individual or representative capacity)
will remain enforceable in accordance with their terms.

 

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

 

Section 2.2                              Collateral Shared Equally and Ratably. 
The parties to this Agreement agree that the payment and satisfaction of all of
the Third Lien Obligations will be secured equally and ratably by the Third Lien
established in favor of the Collateral Trustee for the benefit of the Third Lien
Secured Parties, notwithstanding the time of incurrence of any Third Lien
Obligations or time or method of creation or perfection of any Third Liens
securing such Third Lien Obligations.

 

Section 2.3                              Similar Collateral and Agreements.  The
parties to this Agreement agree that it is their intention that the Third Liens
be identical. In furtherance of the foregoing, the parties hereto agree that the
Third Lien Security Documents (other than the Notes Security Documents) shall be
in all material respects the same forms of documents as the respective Notes
Security Documents creating Liens on the Collateral.

 

ARTICLE 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

Section 3.1                              Appointment and Undertaking of the
Collateral Trustee.

 

(a)                                 Each Third Lien Secured Party (other than
the Collateral Trustee) acting through its respective Third Lien Representative
hereby appoints the Collateral Trustee to serve as collateral trustee hereunder
on the terms and conditions set forth herein. Subject to, and in accordance
with, this Agreement, the Collateral Trustee will, as collateral trustee, for
the benefit solely and exclusively of the present and future Third Lien Secured
Parties:

 

(1)                                 accept, enter into, hold, maintain,
administer and enforce all Third Lien Security Documents, including all
Collateral subject thereto, and all Liens created thereunder, perform its
obligations hereunder and under the Third Lien Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Third Lien Security
Documents;

 

11

--------------------------------------------------------------------------------


 

(2)                                 take all lawful and commercially reasonable
actions permitted under the Third Lien Security Documents that it may deem
necessary or advisable to protect or preserve its interest in the Collateral
subject thereto and such interests, rights, powers and remedies;

 

(3)                                 deliver and receive notices pursuant to this
Agreement and the Third Lien Security Documents;

 

(4)                                 sell, assign, collect, assemble, foreclose
on, institute legal proceedings with respect to, or otherwise exercise or
enforce the rights and remedies of a secured party (including a mortgagee, trust
deed beneficiary and insurance beneficiary or loss payee) with respect to the
Collateral under the Third Lien Security Documents and its other interests,
rights, powers and remedies;

 

(5)                                 remit as provided in Section 3.4 all cash
proceeds received by the Collateral Trustee from the collection, foreclosure or
enforcement of its interest in the Collateral under the Third Lien Security
Documents or any of its other interests, rights, powers or remedies;

 

(6)                                 execute and deliver amendments to the Third
Lien Security Documents as from time to time authorized pursuant to Section 7.1
accompanied by an Officers’ Certificate to the effect that the amendment was
permitted under Section 7.1;

 

(7)                                 release or subordinate any Lien granted to
it by any Third Lien Security Document upon any Collateral if and as required by
Section 3.2; and

 

(8)                                 enter into and perform its obligations and
protect, exercise and enforce its interest, rights, powers and remedies under
the Intercreditor Agreement.

 

(b)                                 Each party to this Agreement acknowledges
and consents to the undertaking of the Collateral Trustee set forth in
Section 3.1(a) and agrees to each of the other provisions of this Agreement
applicable to the Collateral Trustee.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Third Lien Obligations to the
extent permitted pursuant to the Intercreditor Agreement) unless and until it
shall have been directed by written notice of an Act of Third Lien Debtholders
and then only in accordance with the provisions of this Agreement and the
Intercreditor Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any of its Affiliates may
serve as Collateral Trustee.

 

Section 3.2                              Release or Subordination of Liens.  The
Collateral Trustee will not release or subordinate any Lien of the Collateral
Trustee or consent to the release or subordination of any Lien of the Collateral
Trustee, except:

 

12

--------------------------------------------------------------------------------


 

(a)                                 as directed by an Act of Third Lien
Debtholders accompanied by an Officers’ Certificate to the effect that the
release or subordination was permitted by each applicable Third Lien Document
and otherwise setting forth the requirements of Section 4.1(b)(1) and 4.1(b)(2);

 

(b)                                 as required by Article 4;

 

(c)                                  to release or subordinate Liens on
Collateral to the extent permitted by each applicable Third Lien Document;
provided that the Collateral Trustee receives an Officers’ Certificate
confirming the foregoing;

 

(d)                                 as ordered pursuant to applicable law under
a final and nonappealable order or judgment of a court of competent
jurisdiction; or

 

(e)                                  for the subordination of the Trust Estate
and the Third Liens to the extent required by the Intercreditor Agreement.

 

Section 3.3                              Enforcement of Liens. If the Collateral
Trustee at any time receives written notice from a Third Lien Representative
stating that any event has occurred that constitutes a default under any Third
Lien Document entitling the Collateral Trustee to foreclose upon, collect or
otherwise enforce its Liens under the Third Lien Security Documents, the
Collateral Trustee will promptly deliver written notice thereof to each Third
Lien Representative. Thereafter, the Collateral Trustee may await direction by
an Act of Third Lien Debtholders and, subject to the terms of the Intercreditor
Agreement, will act, or decline to act, as directed by an Act of Third Lien
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Third Lien Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Trustee will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Third Lien Debtholders. Unless it has been directed to the contrary by an Act of
Third Lien Debtholders, the Collateral Trustee in any event may (but will not be
obligated to) take or refrain from taking such action with respect to any
default under any Third Lien Document as it may deem advisable and in the best
interest of the holders of Third Lien Obligations.

 

Section 3.4                              Application of Proceeds.

 

(a)                                 Subject to the terms of the Intercreditor
Agreement, the Collateral Trustee will apply the proceeds of any collection,
sale, foreclosure or other realization upon, or exercise of any right or remedy
with respect to, any Collateral and the proceeds of any title insurance or other
insurance policy required under any Third Lien Document or otherwise covering
the Collateral, and any condemnation proceeds with respect to the Collateral, in
the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Third Lien
Security Document (including, but not limited to, indemnification obligations);

 

13

--------------------------------------------------------------------------------


 

SECOND, to the respective Third Lien Representatives equally and ratably for
application to the payment of all outstanding Third Lien Debt and any other
Third Lien Obligations that are then due and payable in such order as may be
provided in the Third Lien Documents in an amount sufficient to pay in full in
cash all outstanding Third Lien Debt and all other Third Lien Obligations that
are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Third Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Third Lien Document) of all outstanding
letters of credit constituting Third Lien Debt;

 

THIRD, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, and as directed in writing by the Company, its
successors or assigns, or as a court of competent jurisdiction may direct.

 

(b)                                 This Section 3.4 is intended for the benefit
of, and will be enforceable as a third party beneficiary by, each present and
future holder of Third Lien Obligations, each present and future Third Lien
Representative and the Collateral Trustee as holder of Third Liens. The Third
Lien Representative of each future issuance of Additional Notes and each future
Series of Third Lien Debt will be required to deliver a Collateral Trust Joinder
including an Additional Secured Debt Designation as provided in Section 3.8 at
the time of incurrence of such Series of Third Lien Debt.

 

(c)                                  In connection with the application of
proceeds pursuant to Section 3.4(a), except as otherwise directed by an Act of
Third Lien Debtholders, the Collateral Trustee may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

 

(d)                                 In making the determinations and allocations
in accordance with Section 3.4(a), the Collateral Trustee may conclusively rely
upon information supplied by the relevant Third Lien Representative as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to its respective Third Lien Debt and any other Third Lien Obligations.

 

Section 3.5                              Powers of the Collateral Trustee.

 

(a)                                 The Collateral Trustee is irrevocably
authorized and empowered to enter into and perform its obligations and protect,
perfect, exercise and enforce its interest, rights, powers and remedies under
the Third Lien Security Documents and applicable law and in equity and to act as
set forth in this Article 3 or, subject to the other provisions of this
Agreement, as requested in any lawful directions given to it from time to time
in respect of any matter by an Act of Third Lien Debtholders.

 

14

--------------------------------------------------------------------------------


 

(b)                                 No Third Lien Representative or holder of
Third Lien Obligations (other than the Collateral Trustee) will have any
liability whatsoever for any act or omission of the Collateral Trustee, and the
Collateral Trustee will have no liability whatsoever for any act or omission of
any Third Lien Representative or any holder of Third Lien Obligations.

 

Section 3.6                              Documents and Communications.  The
Collateral Trustee will permit each Third Lien Representative and each holder of
Third Lien Obligations upon reasonable written notice and at reasonable times
from time to time to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Third Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

 

Section 3.7                              For Sole and Exclusive Benefit of
Holders of Third Lien Obligations.  The Collateral Trustee will accept, hold,
administer and enforce all Liens on the Collateral at any time transferred or
delivered to it and all other interests, rights, powers and remedies at any time
granted to or enforceable by the Collateral Trustee and all other property of
the Trust Estate solely and exclusively for the benefit of the present and
future holders of present and future Third Lien Obligations, and will distribute
all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.

 

Section 3.8                              Additional Third Lien Debt.

 

(a)                                 The Collateral Trustee will, as trustee
hereunder, perform its undertakings set forth in Section 3.1(a) with respect to
any Third Lien Obligations constituting Additional Notes or a Series of Third
Lien Debt that is issued or incurred after the date hereof that:

 

(1)                                 such Third Lien Obligations are identified
as Third Lien Debt in accordance with the procedures set forth in
Section 3.8(b); and

 

(2)                                 the designated Third Lien Representative
identified pursuant to Section 3.8(b) signs a Collateral Trust Joinder and
delivers the same to the Collateral Trustee.

 

(b)                                 The Company will be permitted to designate
as an additional holder of Third Lien Debt hereunder each Person who is, or who
becomes, the registered holder of Third Lien Debt incurred by the Company or any
Guarantor after the date of this Agreement in accordance with the terms of all
applicable Third Lien Documents. The Company may only effect such designation by
delivering to the Collateral Trustee an Additional Third Lien Debt Certificate
that:

 

(1)                                 states that the Company or applicable
Grantor intends to incur additional Third Lien Debt (“Additional Third Lien
Debt”) that is permitted by each applicable Third Lien Document to be secured
with a Third Lien equally and ratably with all previously existing and future
Third Lien Debt;

 

(2)                                 specifies the name, address and contact
information of the Third Lien Representative for such series of Additional Third
Lien Debt for purposes of Section 7.6;

 

15

--------------------------------------------------------------------------------


 

(3)                                 attaches as Exhibit 1 to such Additional
Third Lien Debt Certificate a Reaffirmation Agreement in substantially the form
attached as Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation
Agreement has been duly executed by the Company and each Guarantor; and

 

(4)                                 states that the Company has caused a copy of
the Additional Third Lien Debt Certificate and the related Collateral Trust
Joinder to be delivered to each then existing Third Lien Representative.

 

Although the Company shall be required to deliver a copy of each Additional
Third Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Third Lien Representative, the failure to so deliver a copy of the
Additional Third Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Third Lien Representative shall not affect the status of such debt
as Additional Third Lien Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing Third
Lien Representatives shall have the right to request that the Company provide a
legal opinion or opinions of counsel (subject to customary assumptions and
qualifications) as to the Additional Third Lien Debt being secured by a valid
and perfected security interest in the Collateral; provided that (i) such legal
opinion or opinions need not address any collateral of a type not previously
covered by any legal opinion delivered by or on behalf of the Company and
(ii) nothing shall preclude such legal opinion or opinions from being delivered
on a post-closing basis after the incurrence of such Additional Third Lien Debt
if permitted by the Third Lien Representative for such Additional Third Lien
Debt. Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow the Company or any Guarantor to incur additional Indebtedness
(including Additional Notes) unless otherwise permitted by the terms of all
applicable Third Lien Documents.

 

(c)                                  With respect to any Third Lien Obligations
constituting Additional Notes or a Series of Third Lien Debt that is issued or
incurred after the date hereof, the Company and each of the Guarantors agrees to
take such actions (if any) as may from time to time reasonably be requested by
the Collateral Trustee, any Third Lien Representative or any Act of Third Lien
Debtholders, and enter into such technical amendments, modifications and/or
supplements to the then existing Guarantees and Third Lien Security Documents
(or execute and deliver such additional Third Lien Security Documents) as may
from time to time be reasonably requested by such Persons (including as
contemplated by clause (d) below), to ensure that the Additional Notes or the
Additional Third Lien Debt, as applicable, is secured by, and entitled to the
benefits of, the Third Lien Security Documents, and each Third Lien Secured
Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such technical amendments,
modifications and/or supplements (and additional Third Lien Security Documents).
The Company and each Guarantor hereby further agrees that, if there are any
recording, filing or other similar fees payable in connection with any of the
actions to be taken pursuant to this Section 3.8(c) or Section 3.8(d), all such
amounts shall be paid by, and shall be for the account of, the Company and the
respective Guarantors, on a joint and several basis.

 

(d)                                 Without limitation of the foregoing, upon
reasonable request of the Collateral Trustee, any Third Lien Representative or
any Act of Third Lien Debtholders, each Grantor agrees to take the following
actions with respect to any real property Collateral (including Oil and Gas
Properties (as defined in the Indenture as in effect on the date hereof))

 

16

--------------------------------------------------------------------------------


 

with respect to all Additional Third Lien Debt (it being understood that any
such actions may be taken following the incurrence of any such Additional Third
Lien Debt on a post-closing basis if permitted by the Third Lien Representative
for such Additional Third Lien Debt):

 

(1)                                 each applicable Grantor shall enter into,
and deliver to the Collateral Trustee a mortgage modification or new mortgage or
deed of trust with regard to each real property subject to a mortgage or deed of
trust (each such mortgage or deed of trust a “Mortgage” and each such property a
“Mortgaged Property”), in proper form for recording in all applicable
jurisdictions, in a form and substance reasonably satisfactory to the Collateral
Trustee;

 

(2)                                 each applicable Grantor will cause to be
delivered a local counsel opinion (subject to customary assumptions and
qualifications) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to each such Mortgaged Property; and

 

(3)                                 each applicable Grantor will cause a title
company to have delivered to the Collateral Trustee an endorsement to each title
insurance policy for any real property Collateral (excluding Oil and Gas
Properties), if any, then in effect for the benefit of the Third Lien Secured
Parties, date down(s) or other evidence (which may include a new title insurance
policy) (each such delivery, a “Title Datedown Product”), in each case insuring
that (i) the priority of the Liens of the applicable Mortgage(s) as security for
the Third Lien Obligations has not changed and, if a new Mortgage is entered
into, that the Lien of such new Mortgage securing the Third Lien Debt then being
incurred shall have the same priority as any existing Mortgage securing then
existing Third Lien Obligations, (ii) since the later of the original date of
such title insurance product and the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (iii) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Liens permitted by each Third Lien Document.

 

The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.

 

ARTICLE 4
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

 

Section 4.1                              Release of Liens on Collateral.

 

(a)                                 The Collateral Trustee’s Liens upon the
Collateral will be automatically released:

 

(1)                                 in whole, upon (A) payment in full in cash
and discharge of all outstanding Third Lien Debt and all other Third Lien
Obligations that are outstanding, due and payable at the time all of the Third
Lien Debt is paid in full in cash and discharged, (B) termination or expiration
of all commitments to extend credit under all

 

17

--------------------------------------------------------------------------------


 

Third Lien Documents and (C) the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Third Lien Documents) of all outstanding
letters of credit issued pursuant to any Third Lien Documents;

 

(2)                                 as to any Collateral of a Guarantor that is
(A) released as a Guarantor under each Third Lien Document and (B) is not
obligated (as primary obligor or guarantor) with respect to any other Third Lien
Obligations and so long as the respective release does not violate the terms of
any Third Lien Document which then remains in effect;

 

(3)                                 as to any Collateral of the Company or a
Guarantor that is sold, transferred or otherwise disposed of by the Company or
any Guarantor to a Person that is not (either before or after such sale,
transfer or disposition) the Company or a Restricted Subsidiary (as defined in
the Indenture) of the Company in a transaction or other circumstance that
complies with Section 4.7 of the Indenture (other than the obligation to apply
proceeds of such Asset Sale (as defined in the Indenture) as provided in such
Section) and is permitted by all of the other Third Lien Documents, at the time
of such sale, transfer or other disposition or to the extent of the interest
sold, transferred or otherwise disposed of; provided that the Collateral
Trustee’s Liens upon the Collateral will not be released if the sale or other
disposition is subject to Section 5.1 of the Indenture;

 

(4)                                 as to a release of less than all or
substantially all of the Collateral, if consent to the release of all Third
Liens on such Collateral has been given by an Act of Third Lien Debtholders;

 

(5)                                 in whole, if the Liens on such Collateral
have been released in accordance with the terms of each Series of Third Lien
Debt;

 

(6)                                 as to a release of all or substantially all
of the Collateral, if (A) consent to the release of that Collateral has been
given by the requisite percentage or number of holders of each Series of Third
Lien Debt at the time outstanding as provided for in the applicable Third Lien
Documents and (B) the Company has delivered an Officers’ Certificate to the
Collateral Trustee certifying that all such necessary consents have been
obtained; or

 

(7)                                 if and to the extent, and in the manner,
required by Sections 4.01(a) or 4.01(b) of the Intercreditor Agreement.

 

(b)                                 The Collateral Trustee agrees for the
benefit of the Company and the other Grantors that if the Collateral Trustee at
any time receives:

 

(1)                                 an Officers’ Certificate stating that
(A) the signing officer has read Article 4 of this Agreement and understands the
provisions and the definitions relating hereto, (B) such officer has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not the conditions

 

18

--------------------------------------------------------------------------------


 

precedent in this Agreement, the Intercreditor Agreement and all other Third
Lien Documents, if any, relating to the release of the Collateral have been
complied with and (C) in the opinion of such officer, such conditions precedent,
if any, have been complied with; and

 

(2)                                 the proposed instrument or instruments
releasing such Lien as to such property in recordable form, if applicable; then,
promptly following receipt by the Collateral Trustee of the items required by
this Section 4.1(b), upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the Company or other applicable Grantor;
provided that, in the case of a release of Liens under Section 4.1(a)(7), the
Collateral Trustee shall execute and deliver such proposed instruments releasing
its Liens contemporaneously with the execution and delivery of such similar
instruments by the Priority Lien Collateral Agent and Second Lien Collateral
Trustee in accordance with the terms of the Intercreditor Agreement.

 

(c)                                  The Collateral Trustee hereby agrees that:

 

(1)                                 in the case of any release pursuant to
Section 4.1(a)(3), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, subject to the Intercreditor Agreement
and at the written request of and at the expense of the Company or other
applicable Grantor, the Collateral Trustee will either (A) be present at and
deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and

 

(2)                                 at any time when a Third Lien Debt Default
has occurred and is continuing, within one Business Day of the receipt by it of
any Act of Third Lien Debtholders pursuant to Section 4.1(a)(4), the Collateral
Trustee will deliver a copy of such Act of Third Lien Debtholders to each Third
Lien Representative.

 

Section 4.2                              Delivery of Copies to Third Lien
Representatives.  The Company will deliver to each Third Lien Representative a
copy of each Officers’ Certificate delivered to the Collateral Trustee pursuant
to Section 4.1(b), together with copies of all documents delivered to the
Collateral Trustee with such Officers’ Certificate. The Third Lien
Representatives will not be obligated to take notice thereof or to act thereon.
Each Third Lien Representative shall, within one Business Day of the receipt by
it of the Officers’ Certificate and proposed release instrument(s) delivered to
the Collateral Trustee pursuant to Section 4.1(b), deliver a copy of such notice
to each registered holder of the Series of Third Lien Debt for which it acts as
Third Lien Representative.

 

Section 4.3                              Collateral Trustee not Required to
Serve, File or Record.  Subject to Section 3.2, the Collateral Trustee is not
required to serve, file, register or record any instrument releasing or
subordinating its Liens on any Collateral; provided that if the Company or any
other Grantor shall make a written demand for a termination statement under
Section 9-513(c) of the UCC, the Collateral Trustee shall comply with the
written request of the Company or Grantor to

 

19

--------------------------------------------------------------------------------


 

comply with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the Third Lien Representatives that
the requirements of such UCC provisions have been satisfied.

 

Section 4.4          Release of Liens in Respect of Notes.  In addition to any
release pursuant to Section 4.1 hereof, the Collateral Trustee’s Third Liens
will no longer secure the Notes outstanding under the Indenture or any other
Obligations under the Note Documents, and the right of the holders of the Notes
to the benefits and proceeds of the Collateral Trustee’s Third Liens on the
Collateral will terminate and be discharged as provided for in Section 12.6 of
the Indenture.

 

Section 4.5          Release of Liens in Respect of any Series of Third Lien
Debt other than the Notes.  In addition to any release pursuant to Section 4.1
hereof, as to any Series of Third Lien Debt other than the Notes, the Collateral
Trustee’s Third Lien will no longer secure such Series of Third Lien Debt if
such Third Lien Debt has been paid in full, all commitments to extend credit in
respect of such Series of Third Lien Debt have been terminated and all other
Third Lien Obligations related thereto that are outstanding and unpaid at the
time such Series of Third Lien Debt is paid are also paid in full, or if
otherwise required by the terms of such Third Lien Debt or the Intercreditor
Agreement.

 

ARTICLE 5
IMMUNITIES OF THE COLLATERAL TRUSTEE

 

Section 5.1          No Implied Duty.  The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement, the other Third Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Third Lien Documents or the Intercreditor Agreement, or
otherwise exist against the Collateral Trustee. Without limiting the generality
of the foregoing sentences, the use of the term “trustee” in this Agreement with
reference to the Collateral Trustee is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Third Lien Security Documents or the Intercreditor
Agreement.

 

Section 5.2          Appointment of Agents and Advisors.  The Collateral Trustee
may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.

 

Section 5.3          Other Agreements.  The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Third Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the request of the Company
execute additional Third Lien Security Documents delivered to it after the date

 

20

--------------------------------------------------------------------------------


 

of this Agreement (including to secure Obligations arising under Additional
Third Lien Debt to the extent such Obligations are permitted to be incurred and
secured under the Third Lien Documents); provided that such additional Third
Lien Security Documents do not adversely affect the rights, privileges, benefits
and immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Third Lien Debt (other than this Agreement and the
other Third Lien Security Documents to which it is a party).

 

Section 5.4          Solicitation of Instructions.

 

(a)           The Collateral Trustee may at any time solicit written
confirmatory instructions, in the form of an Act of Third Lien Debtholders, an
Officers’ Certificate or an order of a court of competent jurisdiction, as to
any action that it may be requested or required to take, or that it may propose
to take, in the performance of any of its obligations under this Agreement or
the other Third Lien Security Documents.

 

(b)           No written direction given to the Collateral Trustee by an Act of
Third Lien Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Third Lien Security Documents will be binding upon
the Collateral Trustee unless the Collateral Trustee elects, at its sole option,
to accept such direction.

 

(c)           The Collateral Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Agreement at the request, order
or direction of the Required Third Lien Debtholders pursuant to the provisions
of this Agreement, unless such holders shall have furnished to the Collateral
Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or thereby.

 

Section 5.5          Limitation of Liability.  The Collateral Trustee will not
be responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Third Lien Security Document, except for its own
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction.

 

Section 5.6          Documents in Satisfactory Form.  The Collateral Trustee
will be entitled to require that all agreements, certificates, opinions,
instruments and other documents at any time submitted to it, including those
expressly provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it.

 

Section 5.7          Entitled to Rely.  The Collateral Trustee may seek and rely
upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Company or any Guarantor in compliance with the provisions of this Agreement or
delivered to it by any Third Lien Representative as to the holders of Third Lien
Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein

 

21

--------------------------------------------------------------------------------


 

or the propriety or validity of service thereof. The Collateral Trustee may act
in reliance upon any instrument comporting with the provisions of this Agreement
or any signature believed by it in good faith to be genuine and may assume that
any Person purporting to give notice or receipt or advice or make any statement
or execute any document in connection with the provisions hereof or the other
Third Lien Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or opinion of counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officers’ Certificate
or opinion of counsel as to such matter and such Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Third Lien Security Documents.

 

Section 5.8          Third Lien Debt Default.  The Collateral Trustee will not
be required to inquire as to the occurrence or absence of any Third Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Third Lien Debt Default unless and until
it is directed by an Act of Third Lien Debtholders.

 

Section 5.9          Actions by Collateral Trustee.  As to any matter not
expressly provided for by this Agreement or the other Third Lien Security
Documents, the Collateral Trustee will act or refrain from acting as directed by
an Act of Third Lien Debtholders and will be fully protected if it does so, and
any action taken, suffered or omitted pursuant to hereto or thereto shall be
binding on the holders of Third Lien Obligations.

 

Section 5.10        Security or Indemnity in favor of the Collateral Trustee. 
The Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

Section 5.11        Rights of the Collateral Trustee.  In the event of any
conflict between any terms and provisions set forth in this Agreement and those
set forth in any other Third Lien Security Document, the terms and provisions of
this Agreement shall supersede and control the terms and provisions of such
other Third Lien Security Document. In the event there is any bona fide, good
faith disagreement between the other parties to this Agreement or any of the
other Third Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Third Lien Security Documents do not unambiguously
mandate the action the Collateral Trustee is to take or not to take in
connection therewith under the circumstances then existing, or the Collateral
Trustee is in doubt as to what action it is required to take or not to take
hereunder or under the other Third Lien Security Documents, it will be entitled
to refrain from taking any action (and will incur no liability for doing so)
until directed otherwise in writing by a request signed jointly by the parties
hereto entitled to give such direction or by order of a court of competent
jurisdiction.

 

22

--------------------------------------------------------------------------------


 

Section 5.12        Limitations on Duty of Collateral Trustee in Respect of
Collateral.

 

(a)           Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Trustee will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided that, notwithstanding the foregoing, the Collateral Trustee
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Collateral Trustee (subject to the priorities set forth herein) if it
shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by
any Third Lien Representative. The Collateral Trustee shall deliver to each
other Third Lien Representative a copy of any such written request. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

 

(b)           Except as provided in paragraph 5.12(a), the Collateral Trustee
will not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of any Grantor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the current and future holders of
the Third Lien Obligations concerning the perfection of the security interests
granted to it or in the value of any Collateral. The Collateral Trustee shall
not be under any obligation to the Trustee or any holder of Third Lien Debt to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this or any other Third Lien Security
Document or the Intercreditor Agreement or to inspect the properties, books or
records of the Company or any Guarantor.

 

Section 5.13        Assumption of Rights, Not Assumption of Duties. 
Notwithstanding anything to the contrary contained herein:

 

(1)           each of the parties thereto will remain liable under each of the
Third Lien Security Documents (other than this Agreement) to the extent set
forth therein to perform all of their respective duties and obligations
thereunder to the same extent as if this Agreement had not be executed;

 

(2)           the exercise by the Collateral Trustee of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Third Lien Security Documents;
and

 

23

--------------------------------------------------------------------------------


 

(3)           the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company or any Grantor.

 

Section 5.14        No Liability for Clean Up of Hazardous Materials.  In the
event that the Collateral Trustee is required to acquire title to an asset for
any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in the Collateral Trustee’s sole discretion may cause the Collateral
Trustee to be considered an “owner or operator” under any environmental laws or
otherwise cause the Collateral Trustee to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Trustee reserves the right, instead of taking such action,
either to resign as Collateral Trustee or to arrange for the transfer of the
title or control of the asset to a court appointed receiver. The Collateral
Trustee will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Trustee’s actions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

Section 5.15        Other Relationships with the Company or Guarantors.  U.S.
Bank National Association and its Affiliates (and any successor Collateral
Trustee and its Affiliates) may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company or any Guarantor and its Affiliates as though it was
not the Collateral Trustee hereunder and without notice to or consent of the
Trustee. The Trustee and the holders of the Third Lien Obligations acknowledge
that, pursuant to such activities, U.S. Bank National Association or its
Affiliates (and any successor Collateral Trustee and its Affiliates) may receive
information regarding the Company or any Guarantor or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company, such Guarantor or such Affiliate) and acknowledge that the Collateral
Trustee shall not be under any obligation to provide such information to the
Trustee or the holders of the Third Lien Obligations. Nothing herein shall
impose or imply any obligation on the part of U.S. Bank National Association (or
any successor Collateral Trustee) to advance funds.

 

ARTICLE 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

Section 6.1          Resignation or Removal of Collateral Trustee.  Subject to
the appointment of a successor Collateral Trustee as provided in Section 6.2 and
the acceptance of such appointment by the successor Collateral Trustee:

 

(a)           the Collateral Trustee may resign at any time by giving not less
than 30 days’ notice of resignation to each Third Lien Representative and the
Company; and

 

(b)           the Collateral Trustee may be removed at any time, with or without
cause, by an Act of Third Lien Debtholders.

 

24

--------------------------------------------------------------------------------


 

Section 6.2          Appointment of Successor Collateral Trustee.  Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Third Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

 

(1)           authorized to exercise corporate trust powers; and

 

(2)           having a combined capital and surplus of at least $250,000,000.

 

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

Section 6.3          Succession.  When the Person so appointed as successor
Collateral Trustee accepts such appointment:

 

(1)           such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

 

(2)           the predecessor Collateral Trustee will (at the expense of the
Company) promptly transfer all Liens and collateral security and other property
of the Trust Estate within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Collateral Trustee to transfer to the successor Collateral Trustee all
Liens, interests, rights, powers and remedies of the predecessor Collateral
Trustee in respect of the Third Lien Security Documents or the Trust Estate.

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

 

Section 6.4          Merger, Conversion or Consolidation of Collateral Trustee. 
Any Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2 and (ii) prior to
any such merger, conversion or consolidation, the Collateral Trustee shall have
notified the Company and each Third Lien Representative thereof in writing.

 

25

--------------------------------------------------------------------------------


 

Section 6.5          Concerning the Collateral Trustee and the Third Lien
Representatives.

 

(a)           Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by each Third Lien Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Series of Third Lien Debt
in the exercise of the powers and authority conferred and vested in it under the
related Third Lien Documents, and in no event shall such Third Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Third Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

 

(b)           Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by U.S. Bank National Association, not in its individual capacity or
personally but solely in its capacity as Collateral Trustee, and in no event
shall U.S. Bank National Association, in its individual capacity, have any
liability for the representations, warranties, covenants, agreements or other
obligations of any other party under this Agreement, any Third Lien Document or
in any of the certificates, reports, documents, data notices or agreements
delivered by such other party pursuant hereto or thereto.

 

(c)           Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by U.S. Bank National Association not in its individual capacity or
personally but solely in its capacity as Trustee, and in no event shall U.S.
Bank National Association or any other Third Lien Representative, in its
individual capacity, have any liability for the representations, warranties,
covenants, agreements or other obligations of any other party under this
Agreement, any Third Lien Document or in any of the certificates, reports,
documents, data notices or agreements delivered by such other party pursuant
hereto or thereto.

 

(d)           In entering into this Agreement, the Collateral Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
rights, exculpations or conduct of, affecting the liability of or otherwise
affording protection to the “Collateral Trustee” thereunder. In no event will
the Collateral Trustee be liable for any act or omission on the part of the
Grantors or any Third Lien Representative.

 

(e)           Except as otherwise set forth herein, neither the Collateral
Trustee nor any Third Lien Representative shall be required to exercise any
discretion or take any action, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
solely upon the instructions of the applicable Required Third Lien Debtholders
as provided in the Indenture or the related Third Lien Document; provided that
neither the Collateral Trustee nor any Third Lien Representative shall be
required to take any action that (i) it in good faith believes exposes it to
personal liability unless it receives an indemnification satisfactory to it from
the applicable holders of the Third Lien Obligations with respect to such action
or (ii) is contrary to this Agreement, the Intercreditor Agreement or applicable
law.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 7
MISCELLANEOUS PROVISIONS

 

Section 7.1          Amendment.

 

(a)           Except as provided in the Intercreditor Agreement, no amendment or
supplement to the provisions of any Third Lien Security Document will be
effective without the approval of the Collateral Trustee acting as directed by
an Act of Third Lien Debtholders, except that:

 

(1)           any amendment or supplement that has the effect solely of:

 

(A)          adding or maintaining Collateral, securing additional Third Lien
Debt that was otherwise permitted by the terms of the Third Lien Documents to be
secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein; or

 

(B)          providing for the assumption of the Company or any Guarantor’s
obligations under any Third Lien Document in the case of a merger or
consolidation or sale of all or substantially all of the properties or assets of
the Company or such Guarantor to the extent permitted by the terms of the
Indenture and the other Third Lien Documents, as applicable;

 

will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and the Collateral Trustee;

 

(2)           no amendment or supplement that reduces, impairs or adversely
affects the right of any holder of Third Lien Obligations:

 

(A)          to vote its outstanding Third Lien Debt as to any matter described
as subject to an Act of Third Lien Debtholders or direction by the Required
Third Lien Debtholders (or amends the provisions of this clause (2) or the
definition of “Act of Third Lien Debtholders” or “Required Third Lien
Debtholders”),

 

(B)          to share in the order of application described in Section 3.4 in
the proceeds of enforcement of or realization on any Collateral; or

 

(C)          to require that Liens securing Third Lien Obligations be released
only as set forth in the provisions described in Sections 4.1, 4.4 or 4.5,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Third Lien Debt so adversely affected under the
applicable Third Lien Document; and

 

(3)           no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Third Lien Representative or adversely affects the
rights of the Collateral Trustee or any Third Lien Representative, respectively,
in its individual

 

27

--------------------------------------------------------------------------------


 

capacity as such will become effective without the consent of the Collateral
Trustee or such Third Lien Representative, respectively.

 

(b)           Notwithstanding Section 7.1(a) but subject to Sections
7.1(a)(2) and 7.1(a)(3):

 

(1)           any mortgage or other Third Lien Security Document may be amended
or supplemented with the approval of the Collateral Trustee acting as directed
in writing by the Required Third Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement, any Priority Lien Document or any Second Lien Document;

 

(2)           any amendment or waiver of, or any consent under, any provision of
any security document that secures Priority Lien Obligations or Second Lien
Obligations will apply automatically to any comparable provision of any
comparable Third Lien Security Document without the consent of or notice to any
holder of Third Lien Obligations and without any action by the Company or any
Guarantor or any holder of Notes or other Third Lien Obligations; and

 

(3)           any mortgage or other Third Lien Security Document may be amended
or supplemented with the approval of the Collateral Trustee (but without the
consent of or notice to any holder of Third Lien Obligations and without any
action by any holder of Notes or other Third Lien Obligations) (i) to cure any
ambiguity, defect or inconsistency, or (ii) to make other changes that do not
have an adverse effect on the validity of the Lien created thereby.

 

(c)           The Collateral Trustee will not enter into any amendment or
supplement unless it has received an Officers’ Certificate to the effect that
such amendment or supplement will not result in a breach of any provision or
covenant contained in the Intercreditor Agreement or any of the Third Lien
Documents. Prior to executing any amendment or supplement pursuant to this
Section 7.1, the Collateral Trustee will be entitled to receive an opinion of
counsel of the Company to the effect that the execution of such document is
authorized or permitted hereunder, and with respect to amendments adding
Collateral, an opinion of counsel of the Company addressing customary creation
and perfection, and if such additional Collateral consists of equity interests
of any Person which equity interests constitute certificated securities,
priority matters with respect to such additional Collateral (which opinion may
be subject to customary assumptions and qualifications).

 

Section 7.2          Voting.  In connection with any matter under this Agreement
requiring a vote of holders of Third Lien Debt, each Series of Third Lien Debt
will cast its votes in accordance with the Third Lien Documents governing such
Series of Third Lien Debt. The amount of Third Lien Debt to be voted by a
Series of Third Lien Debt will equal (1) the aggregate principal amount of Third
Lien Debt held by such Series of Third Lien Debt (including outstanding letters
of credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such
Series of Third Lien Debt (to the extent such unfunded commitments have not been
terminated by the holders of such Series of

 

28

--------------------------------------------------------------------------------


 

Third Lien Debt). Following and in accordance with the outcome of the applicable
vote under its Third Lien Documents, the Third Lien Representative of each
Series of Third Lien Debt will vote the total amount of Third Lien Debt under
that Series of Third Lien Debt as a block in respect of any vote under this
Agreement.

 

Section 7.3          Further Assurances.

 

(a)           The Company and each of the Guarantors will do or cause to be done
all acts and things that may be required, or that the Collateral Trustee from
time to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Third Lien Obligations, duly
created and enforceable and perfected Liens upon the Collateral (including any
property or assets that are acquired or otherwise become, or are required by any
Third Lien Document to become, Collateral after the date hereof), in each case,
as contemplated by, and with the Lien priority required under, the Third Lien
Documents and in connection with any merger, consolidation or sale of assets of
the Company or any Guarantor, the property and assets of the Person which is
consolidated or merged with or into the Company or any Guarantor, to the extent
that they are property or assets of the types which would constitute Collateral
under the security documents, shall be treated as after-acquired property and
the Company or such Guarantor shall take such action as may be reasonably
necessary to cause such property and assets to be made subject to the Third
Liens, in the manner and to the extent required under the Third Lien Documents.

 

(b)           Upon the reasonable request of the Collateral Trustee or any Third
Lien Representative at any time and from time to time, the Company and each of
the Guarantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Third
Lien Documents for the benefit of holders of Third Lien Obligations; provided
that no such security document, instrument or other document shall be materially
more burdensome upon the Company and the Guarantors than the Third Lien Document
executed and delivered (or required to be executed and delivered promptly after
the date hereof) by the Company and the Guarantors in connection with the
issuance of the Notes on or about the date hereof.

 

(c)           From and after the date hereof, the Company shall, or shall cause
the applicable Guarantor to, deliver such documents and takes such actions as
are required by Article XII of the Indenture.

 

(d)           Upon the request of the Collateral Trustee, the Company and the
Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company and the Guarantors shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Collateral Trustee or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Company and
the Guarantors and their Subsidiaries, all at the Company’s expense.

 

29

--------------------------------------------------------------------------------


 

Section 7.4          Successors and Assigns.

 

(a)           Except as provided in Section 5.2, the Collateral Trustee may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Third Lien Representative and each present and future holder of Third
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

 

(b)           Neither the Company nor any Guarantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Third Lien
Representative and each present and future holder of Third Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

 

Section 7.5          Delay and Waiver.  No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Third Lien
Security Documents will impair any such right, power or remedy or operate as a
waiver thereof. No single or partial exercise of any such right, power or remedy
will preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

Section 7.6          Notices.  Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

 

If to the Collateral Trustee:

U.S. Bank National Association
Global Corporate Trust Services
5555 San Felipe, Suite 1150
Houston, TX 77056
Telephone: (713) 235-9208
Facsimile: (713) 235-9213
Attention: Steven Finklea

 

with a copy to:

 

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, TX 77002

Telephone: (713) 221-1456

Fax: (713) 437-5349

Attention: Troy Harder

 

30

--------------------------------------------------------------------------------


 

If to the Company or any other Grantor:

Halcón Resources Corporation
1000 Louisiana St., Suite 6905
Houston, TX 77002
Telephone: (832) 538-0303
Facsimile: (832) 538-0220
Attention: Mark J. Mize

 

 

If to the Trustee:

U.S. Bank National Association
Global Corporate Trust Services
5555 San Felipe, Suite 1150
Houston, TX 77057
Telephone: (713) 235-9208
Facsimile: (713) 235-9213
Attention: Steven Finklea

 

with a copy to:

 

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, TX 77002

Telephone: (713) 221-1456

Fax: (713) 437-5349

Attention: Troy Harder

 

and if to any other Third Lien Representative, to such address as it may specify
by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Third Lien Debt, its address shown on the
register kept by the office or agency where the relevant Third Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
delivery by facsimile a notice or communication to a holder of Third Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Third Lien Debt.

 

If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.

 

Section 7.7          Entire Agreement.  This Agreement states the complete
agreement of the parties relating to the undertaking of the Collateral Trustee
set forth herein and supersedes all oral negotiations and prior writings in
respect of such undertaking.

 

Section 7.8          Compensation; Expenses.  The Grantors jointly and severally
agree to pay, promptly upon demand:

 

(1)           such compensation to the Collateral Trustee and its agents as the
Company and the Collateral Trustee may agree in writing from time to time;

 

31

--------------------------------------------------------------------------------


 

(2)           all reasonable costs and expenses incurred by the Collateral
Trustee and its agents in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any other Third
Lien Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

 

(3)           all reasonable fees, expenses and disbursements of legal counsel
and any auditors, accountants, consultants or appraisers or other professional
advisors and agents engaged by the Collateral Trustee or any Third Lien
Representative incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the
other Third Lien Security Documents or any consent, amendment, waiver or other
modification relating hereto or thereto and any other document or matter
requested by the Company or any Guarantor;

 

(4)           all reasonable costs and expenses incurred by the Collateral
Trustee and its agents in creating, perfecting, preserving, releasing or
enforcing the Collateral Trustee’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
title insurance premiums;

 

(5)           all other reasonable costs and expenses incurred by the Collateral
Trustee and its agents in connection with the negotiation, preparation and
execution of the Third Lien Security Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated thereby
or the exercise of rights or performance of obligations by the Collateral
Trustee thereunder; and

 

(6)           after the occurrence of any Third Lien Debt Default, all costs and
expenses incurred by the Collateral Trustee, its agents and any Third Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Third Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Third Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Third Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Third Lien Representatives.

 

The agreements in this Section 7.8 will survive repayment of all other Third
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

 

Section 7.9          Indemnity.

 

(a)           The Grantors jointly and severally agree to defend, indemnify, pay
and hold harmless the Collateral Trustee, each Third Lien Representative, each
holder of Third Lien Obligations and each of their respective Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to

 

32

--------------------------------------------------------------------------------


 

indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

 

(b)           All amounts due under this Section 7.9 will be payable within 10
days upon written demand.

 

(c)           To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in Section 7.9(a) may be unenforceable in whole or in
part because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(d)           No Grantor will ever assert any claim against any Indemnitee, on
any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Third Lien Document or any agreement
or instrument or transaction contemplated hereby or relating in any respect to
any Indemnified Liability, and each of the Grantors hereby forever waives,
releases and agrees not to sue upon any claim for any such lost profits or
special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(e)           The agreements in this Section 7.9 will survive repayment of all
other Third Lien Obligations and the removal or resignation of the Collateral
Trustee and termination of this Agreement.

 

Section 7.10        Severability.  If any provision of this Agreement is
invalid, illegal or unenforceable in any respect or in any jurisdiction, the
validity, legality and enforceability of such provision in all other respects
and of all remaining provisions, and of such provision in all other
jurisdictions, will not in any way be affected or impaired thereby.

 

Section 7.11        Headings.  Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

 

Section 7.12        Obligations Secured.  All obligations of the Grantors set
forth in or arising under this Agreement will be Third Lien Obligations and are
secured by all Liens granted by the Third Lien Security Documents.

 

Section 7.13        Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW YORK
WILL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.

 

Section 7.14        Consent to Jurisdiction.  All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Third Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State,

 

33

--------------------------------------------------------------------------------


 

County and City of New York. By executing and delivering this Agreement, each
party hereto irrevocably:

 

(1)           accepts generally and unconditionally the exclusive jurisdiction
and venue of such courts;

 

(2)           waives any defense of forum non conveniens;

 

(3)           agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.6;

 

(4)           agrees that service as provided in clause (3) above is sufficient
to confer personal jurisdiction over such party in any such proceeding in any
such court and otherwise constitutes effective and binding service in every
respect; and

 

(5)           agrees each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

 

Section 7.15        Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER THIRD LIEN SECURITY DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
INTENTS AND PURPOSES OF THE OTHER THIRD LIEN SECURITY DOCUMENTS. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE OTHER THIRD LIEN SECURITY DOCUMENTS, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HERETO HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE OTHER THIRD LIEN SECURITY
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING THERETO. IN THE EVENT
OF

 

34

--------------------------------------------------------------------------------


 

LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Section 7.16        Counterparts, Electronic Signatures.  This Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument. The
parties hereto may sign this Agreement and any Collateral Trust Joinder and
transmit the executed copy by electronic means, including facsimile or
noneditable *.pdf files. The electronic copy of the executed Agreement and any
Collateral Trust Joinder is and shall be deemed an original signature.

 

Section 7.17        Effectiveness.  This Agreement will become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by each party of written notification of such execution and written or
telephonic authorization of delivery thereof.

 

Section 7.18        Grantors and Additional Grantors.  Each Grantor represents
and warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes a Grantor or is required by any
Third Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Third Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Third Lien Representative shall not affect the inclusion of
such Person as a Grantor if the other requirements of this Section 7.18 are
complied with.

 

Section 7.19        Insolvency.  This Agreement will be applicable both before
and after the commencement of any Insolvency or Liquidation Proceeding by or
against any Grantor. The relative rights, as provided for in this Agreement,
will continue after the commencement of any such Insolvency or Liquidation
Proceeding on the same basis as prior to the date of the commencement of any
such case, as provided in this Agreement.

 

Section 7.20        Rights and Immunities of Third Lien Representatives.  The
Trustee and the Collateral Trustee will be entitled, to the extent applicable to
such entity, to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Third Lien Representative will be entitled
to all of the rights, protections, immunities and indemnities set forth in the
credit agreement, indenture or other agreement governing the applicable Third
Lien Debt with respect to which such Person will act as representative, in each
case as if specifically set forth herein. In no event will any Third Lien
Representative be liable for any act or omission on the part of the Grantors or
the Collateral Trustee hereunder.

 

Section 7.21        Intercreditor Agreement. Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby,
(i) consents (or is deemed to consent), to the subordination of Liens in favor
of the Collateral Trustee as provided for in the Intercreditor Agreement,
(ii) agrees (or is deemed to agree) that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement,
(iii) authorizes (or is deemed to

 

35

--------------------------------------------------------------------------------


 

authorize) and instructs (or is deemed to instruct) the Collateral Trustee on
behalf of such Person to enter into, and perform under, the Intercreditor
Agreement as “Third Lien Collateral Trustee” (as defined in the Intercreditor
Agreement). The Collateral Trustee agrees to enter into any amendments or
joinders to the Intercreditor Agreement, without the consent of any Holder or
the Trustee, to add additional Indebtedness as Priority Lien Debt, Second Lien
Debt or Third Lien Debt (to the extent permitted to be incurred and secured by
the applicable Secured Debt Documents) and add other parties (or any authorized
agent or trustee therefor) holding such Indebtedness thereto and to establish
that the Lien on any Collateral securing such Indebtedness ranks equally with
the Liens on such Collateral securing the other Priority Lien Debt, Second Lien
Debt or Third Lien Debt, as applicable, then outstanding. The foregoing
provisions are intended as an inducement to the lenders under the Credit
Agreement to extend credit to the Company, as the borrower under the Credit
Agreement, and such lenders are intended third party beneficiaries of this
provision and the provisions of the Intercreditor Agreement. Notwithstanding
anything to the contrary contained herein, to the extent that any Lien on any
Collateral is perfected by the possession or control of such Collateral or of
any account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the Priority Lien
Representative or Second Lien Collateral Trustee, or of agents or bailees of the
Priority Lien Representative or Second Lien Collateral Trustee, as applicable,
the perfection actions and related deliverables described in this Agreement or
the other Third Lien Security Documents shall not be required.

 

Section 7.22        Force Majeure.  The Collateral Trustee shall not be liable
for delays or failures in performance resulting from acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters or similar acts beyond its control.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY:

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

GUARANTORS:

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN HOLDINGS, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN LOUISIANA OPERATING, L.P.

 

 

By: HALCÓN GULF STATES, LLC,

 

 

its General Partner

 

HALCÓN GULF STATES, LLC

 

HRC ENERGY LOUISIANA, LLC

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HRC ENERGY RESOURCES (WV), INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

 

HRC PRODUCTION COMPANY

 

HK OIL & GAS, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK ENERGY, LLC

 

HK RESOURCES, LLC

 

THE 7711 CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Collateral Trust Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Indenture

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

[Signature Page to Collateral Trust Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ADDITIONAL THIRD LIEN DEBT CERTIFICATE

 

Reference is made to the Collateral Trust Agreement, dated as of September 10,
2015 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Halcón
Resources Corporation, a Delaware corporation (the “Company”), the Guarantors
from time to time party thereto, U.S. Bank National Association, as Trustee
under the Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Additional
Third Lien Debt Certificate is being executed and delivered in order to
designate additional secured debt as Third Lien Debt entitled to the benefit of
the Collateral Trust Agreement.

 

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of [the Company or applicable Grantor] that:

 

(A)          [the Company or applicable Grantor] intends to incur additional
Third Lien Debt (“Additional Third Lien Debt”) which will be permitted by each
applicable Third Lien Document to be secured by a Third Lien equally and ratably
with all previously existing and future Third Lien Debt;

 

(B)          the name and address of the Third Lien Representative for the
Additional Third Lien Debt for purposes of Section 7.6 of the Collateral Trust
Agreement is:

 

 

 

Telephone:

 

 

 

 

 

 

 

Fax:

 

 

 

(C)          Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Company and each Guarantor, and

 

(D)          the Company has caused a copy of this Additional Third Lien Debt
Certificate and the related Collateral Trust Joinder to be delivered to each
existing Third Lien Representative.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Additional Third Lien Debt
Certificate to be duly executed by the undersigned officer as of              ,
20    .

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Third Lien Debt Certificate.

 

 

U.S. Bank National Association,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ADDITIONAL THIRD LIEN DEBT CERTIFICATE

 

[FORM OF]
REAFFIRMATION AGREEMENT

 

Reference is made to the Collateral Trust Agreement, dated as of September 10,
2015 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Halcón
Resources Corporation, a Delaware corporation (the “Company”), the Guarantors
from time to time party thereto, U.S. Bank National Association, as Trustee
under the Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This
Reaffirmation Agreement is being executed and delivered as of               ,
20   in connection with an Additional Third Lien Debt Certificate of even date
herewith which Additional Third Lien Debt Certificate has designated additional
Third Lien Debt entitled to the benefit of the Collateral Trust Agreement.

 

Each of the undersigned hereby consents to the designation of additional secured
debt as Third Lien Debt as set forth in the Additional Third Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Third Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Third Lien Document to which it is a party, shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Third Lien Documents.

 

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

 

[names of the Company and Guarantors]

 

 

 

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL DEBT

 

Reference is made to the Collateral Trust Agreement, dated as of September 10,
2015 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Halcón
Resources Corporation, a Delaware corporation (the “Company”), the Guarantors
from time to time party thereto, U.S. Bank National Association, as Trustee
under the Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 3.8 of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional Third Lien Debt under the Collateral Trust Agreement.

 

[1.           Joinder. The undersigned,                                , a
                               , (the “New Representative”) as [trustee,
administrative agent] under that certain [described applicable indenture, credit
agreement or other document governing the additional secured debt] hereby agrees
to become party as a Third Lien Representative under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.](1)

 

[1][2.]     Additional Secured Debt Designation

 

The undersigned, on behalf of itself and each holder of Obligations in respect
of the [Additional Notes][Series of Third Lien Debt] for which the undersigned
is acting as Third Lien Representative hereby agrees, for the enforceable
benefit of each existing and future holder of Priority Lien Obligations and
Second Lien Obligations, the Priority Lien Collateral Agent, the Second Lien
Collateral Trustee, all holders of each current and future Series of Third Lien
Debt, each other current and future Third Lien Representative and each current
and future holder of Third Lien Obligations and as a condition to being treated
as Third Lien Debt under the Collateral Trust Agreement that:

 

(a)           all Third Lien Obligations will be and are secured equally and
ratably by all Third Liens at any time granted by the Company or any other
Grantor to secure any Obligations in respect of any [Additional Notes][Series of
Third Lien Debt], whether or not upon property otherwise constituting collateral
for such Series of Third Lien Debt, and that all such Third Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Third
Lien Obligations equally and ratably;

 

(b)           the undersigned and each holder of Obligations in respect of the
[Additional Notes][Series of Third Lien Debt] for which the undersigned is
acting as Third Lien

 

--------------------------------------------------------------------------------

(1)  Delete if Additional Third Lien Debt constitutes Additional Notes.

 

B-1

--------------------------------------------------------------------------------


 

Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Third Liens and the order of application
of proceeds from the enforcement of Third Liens; and

 

(c)           the Collateral Trustee shall perform its obligations under the
Collateral Trust Agreement, the other Third Lien Security Documents and the
Intercreditor Agreement.

 

2.             Governing Law and Miscellaneous Provisions.  The provisions of
Article 7 of the Collateral Trust Agreement will apply with like effect to this
Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                                    , 20    .

 

 

[insert name of the new representative or the Trustee]

 

 

 

 

 

Name:

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:

 

 

U.S. Bank National Association, as Collateral Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL GRANTOR

 

Reference is made to the Collateral Trust Agreement, dated as of September 10,
2015 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Halcón
Resources Corporation, a Delaware corporation (the “Company”), the Guarantors
from time to time party thereto, U.S. Bank National Association, as Trustee
under the Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 7.18 of the
Collateral Trust Agreement.

 

1.             Joinder.  The undersigned,                                      ,
a                                      , hereby agrees to become party as a
Grantor under the Collateral Trust Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Collateral Trust
Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

 

2.             Governing Law and Miscellaneous Provisions.  The provisions of
Article 7 of the Collateral Trust Agreement will apply with like effect to this
Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                                      , 20    .

 

 

[                                                                                            ]

 

 

 

 

 

By:

 

Name:

 

Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

 

 

U.S. Bank National Association, as Collateral Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------